Title: To Thomas Jefferson from Aaron Burr, [before 5 May 1800]
From: Burr, Aaron
To: Jefferson, Thomas



Dear Sir.
[before 5 May 1800]

The enclosed is nearly correct—our Majorities are Something larger than there Stated—Our Three Senators for this district are undoubtedly elected—The Victory is complete and the Manner of it highly honorable—On the part of the Republicans there has been no indecency, no unfairness, no personal abuse—on the other Side, the influence and authority of Office have openly perverted and prostituted and the town has been inundated with Scurrility and ribaldry issuing from federal presses and circulated by federal Runners
Accept my thanks for the “Appendix to the Notes on Virginia” Received this Morning—I have a few pages with that lively interest and high Satisfaction which is attendant on every production of your classic pen—
I am dear Sir with great attachment & Respect Your friend & St

A; Burr


I will see you within ten Days if you do not leave Pha. within that time

